Title: To James Madison from Caesar Augustus Rodney, 18 September 1807
From: Rodney, Caesar Augustus
To: Madison, James



My Dear Sir,
Wilmington September 18th. 1807.

Your favor of the 2d. inst. enclosing a letter from judge Davis of the 29th. of july last I have just received.  It appears from the judge’s letter, that on the 18th. of August the Court was to meet again, so that the trial of Floyd must have probably taken place before this time.  Any interference therefore would be of no avail.  But I see no solid objection against permitting them, to try Floyd in the Indiana Territory for acts of treason committed there, as they have first got him in their custody.  His acquittal there would not be, I think, pleaded in bar to an indictment for acts done in Virginia or Kentucky.  The record would shew the offences not to be the same.
C. justice Marshall has it seems acquitted Burr.  Every lawyer with whom I have conversed is of a different opinion from him & they all express their surprize.  The opinion of the Supreme Court as delivered by Mr: Marshall I had confidently beleived would secure Burr’s conviction.  We may yet have him indicted in Kentucky for the assemblage at the mouth of Cumberland.
I was in hopes you would have received some good news from abroad before this, from the paragraphs I have seen in the papers.  The peace with Russia &c. must bring England to her senses, if it be the will of Providence, that she should have another lucid interval.
My health has been very good since my return home.  I expect Mrs. Rodney every day to add to my family another little boy or girl.
Be so good as to present my respects to Mrs. Madison & to beleive me Dr. Sir to be Yours Very Sincerely

C. A. Rodney

